Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020, 08/21/2020 & 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-12 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-12 recite a method for determining an available capacity of a battery in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-12 are directed to a method for determining an available capacity of a battery. This is achieved by: obtaining/mapping a recoverable amount of capacity fade of the battery according to the at least one DOD interval, the number of cycles and the cycle temperature (which is routinely practiced in the art with respect to capacity of lithium battery); and Updating, obtaining; determining an actual available capacity of the battery based on the recoverable amount of capacity fade (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-12 are ineligible.
Regarding independent claim 1: The determining data is done by mathematical formulae/models and obtaining and comparing/determining data which has been held to be non-patentable. This basic concept of calculating/determining data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing/calculating information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC); although “obtaining” is not math, it is routine data gathering at a high level of generality; updating or collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing/calculating new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-12:  The dynamically acquiring setting information for setting the at least one DOD interval in an SOC usage interval corresponding to the battery; and determining the at least one DOD interval corresponding to the SOC interval based on the setting information (claims, 2-12) and the details thereof including theoretical models or equations, acquiring setting information for setting the at least one DOD interval in an SOC usage interval corresponding to the battery through the process of obtaining a number of cycles and a cycle temperature (claims 2-8) corresponding to the at least one DOD interval (claims 9-10); calculating/determining the at least one DOD interval corresponding to the SOC interval based on the setting information in the above mentioned dependent claims which extra solution activity which uses the data to generically compare/calculating/estimating/determining to a like-measurement in which this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating & estimating a state of charge. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, claims 1-12 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-12 recites the limitations of the first two steps wherein “obtaining” and “calculating/estimating/determining” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “obtaining” is also broad, wherein the broadest reasonable interpretation of “comparing/mapping/obtaining” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “calculating/determining” implies some sort of mathematical relationship. “calculating/comparing/determining” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite a method for calculating a short-circuit current of a battery, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “obtaining, comparing, determining, calculating and/or estimating” is sufficiently broad to mean a mathematical concept in of itself, e.g., calculating or comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “calculating the state of charge of the second-system battery and estimating a state of charge of the battery system according to the obtaining relationship” in limitation (b). Although this limitation indicates that the first set comparison value is used to adjusting the state of charge interval of the first-system battery and the state of charge interval of the second-system battery from the first monitoring location.  This step is also very broad.  Under this prong, I think the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claim 1-12 including updating the short-circuit current of the battery based on the second difference in state of charge and  obtaining a first initial open-circuit voltage based on a temperature-impedance table corresponding to the first real state of charge do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; inducing data gathering by obtaining and determining/estimating is routinely practiced in the art with respect to calculating the state of charge of the second-system battery and estimating the state of charge of the battery system according to the obtaining relationship based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of determining the state of charge of the second-system battery and estimating the state of charge of the battery system according to the mapping/obtaining relationship. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method determining an available capacity of a battery, comprising: obtaining a State of Charge (SOC) interval corresponding to an operation of the battery, and determining at least one Depth of Discharge (DOD) interval corresponding to the SOC interval; obtaining a number of cycles and a cycle temperature corresponding to the at least one DOD interval; obtaining a recoverable amount of capacity fade of the battery according to the at least one DOD interval, the number of cycles and the cycle temperature; and determining an actual available capacity of the battery based on the recoverable amount of capacity fade., with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: obtaining, determining, adjusting, comparing, calculating and estimating data (in dependent claims, 2-12) and the details thereof including theoretical models or equations, iteratively calculating the first impedance, the first real open-circuit voltage, and the first real state of charge in the above mentioned claims and extra solution activity which uses the data to generically compare/calculating/estimating to a like-measurement.
Viewed as a whole the additional claim element do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-12 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. 2020/0326379 A1) in view of Sasaki et al. (U.S. 2016/0218397 A1). 
Regarding claim 1, a method for determining an available capacity of a battery, comprising: 
obtaining a State of Charge (SOC) interval corresponding to an operation of the battery S21 of Fig. 2, and determining at least one Depth of Discharge (DOD) interval corresponding to the SOC interval S22 (see pars. 0028-0031, wherein DOD is the inverse of SOC which calculated by first calculating module 102 can calculate a first voltage of the battery 13 as the battery 13 is discharged at intervals of a predetermined SOC value. The battery 13 begins to discharge with an initial SOC value. The calculating module 102 can compare the first voltage with the discharge cutoff voltage to determine whether a voltage of the battery 13 is approximated to the discharge cutoff voltage);
obtaining a number of cycles (see par. 0060) corresponding to the at least one DOD interval S23 (see par. 0030-0035, wherein the second calculating module 103 can calculate an available capacity of the battery 13 with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery 13);
obtaining a recoverable amount of capacity fade of the battery according to the at least one DOD interval, the number of cycles and the cycle temperature S24 (see pars. 0043-0048); and
determining an actual available capacity of the battery based on the recoverable amount of capacity fade (see pars. 0046 & 0060-0069).
Yao et al. is not understood to explicitly disclose a cycle temperature.  In related art, US 2016/0218397 to Sasaki et al. discloses a temperature unit 12 which monitoring cycle temperature of the battery pack 1 and DOD unit 13 computationally the depth of discharge (see pars. 0059 & 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature taught by Yao et al. to be able to recorded cycles of temperatures as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).

    PNG
    media_image1.png
    609
    552
    media_image1.png
    Greyscale

As to claim 2, Yao et al. disclose in Fig. 4, wherein determining at least one DOD interval corresponding to the SOC interval comprises:
acquiring setting information for setting the at least one DOD interval in an SOC usage interval corresponding to the battery (see par. 0041); and
determining the at least one DOD interval corresponding to the SOC interval based on the setting information via predetermined interval (see par. 0042) .
As to claim 3, Yao et al. disclose pre-establishing correspondence information between the recoverable amount of capacity fade (see par. 0046), and the at least one DOD interval, the number of cycles; and obtaining the recoverable amount of capacity fade corresponding to the at least one DOD interval, the number of cycles based on the correspondence information (see pars. 0030-0035 & 0060, wherein the second calculating module 103 can calculate an available capacity of the battery 13 with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery 13).
Yao et al. is not understood to explicitly disclose a cycle temperature.  In related art, US 2016/0218397 to Sasaki et al. discloses a temperature unit 12 which monitoring cycle temperature of the battery pack 1 and DOD unit 13 computationally the depth of discharge (see pars. 0059 & 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature taught by Yao et al. to be able to recorded cycles of temperatures as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 4, Yao et al. disclose further comprising:
determining the SOC interval based on a first SOC of the battery before the battery is charged and a second SOC of the battery after the battery is charged (see par. 0028).
Yao et al. is not understood to explicitly disclose obtaining the at least one DOD interval corresponding to the SOC interval, and obtaining the number of cycles and the cycle temperature corresponding to each DOD interval; obtaining an interval recoverable amount of capacity fade corresponding to each DOD interval based on the correspondence information and according to the at least one DOD interval, the number of cycles and the cycle temperature; obtaining a first single recoverable amount of capacity fade of the battery in the current operation based on at least one of the interval recoverable amount of capacity fade; and obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the first single recoverable amount of capacity fade.
In related art, US 2016/0218397 to Sasaki et al. discloses obtaining the at least one DOD interval corresponding to the SOC interval, and obtaining the number of cycles and the cycle temperature corresponding to each DOD interval; obtaining an interval recoverable amount of capacity fade corresponding to each DOD interval based on the correspondence information and according to the at least one DOD interval (see pars. 0051), the number of cycles and the cycle temperature (see pars. 0064-0065); obtaining a first single recoverable amount of capacity fade of the battery in the current operation based on at least one of the interval recoverable amount of capacity fade; and obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the first single recoverable amount of capacity fade (see pars. 0051 & 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring DOD interval taught by Yao et al. to be able to obtaining a first single recoverable amount of capacity fade of the battery in the current operation based on at least one of the interval recoverable amount of capacity fade; and obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the first single recoverable amount of capacity fade as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 5, Yao et al. disclose wherein obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the first single recoverable amount of capacity fade comprises:
obtaining one or more second single recoverable amount of capacity fade corresponding to one or more previous operations of the battery (see par. 0030, wherein S23, the second calculating module 103 can calculate an available capacity of the battery 13 with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery 13, the ASOC_end, and a second State of Charge value defined as ASOC_full).
Yao et al. is not understood to explicitly disclose processing the one or more second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade according to a preset first calculation rule, to obtain the recoverable amount of capacity fade of the battery under the current operating condition.
In related art, US 2016/0218397 to Sasaki et al. discloses processing the one or more second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade according to a preset first calculation rule, to obtain the recoverable amount of capacity fade of the battery under the current operating condition (see pars. 0051 & 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring DOD interval taught by Yao et al. to be able to processing the one or more second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade according to a preset first calculation rule, to obtain the recoverable amount of capacity fade of the battery under the current operating condition as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 6, Yao et al. fail to disclose obtaining a second single recoverable amount of capacity fade corresponding to a last operation of the battery; obtaining two weight values corresponding to the second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade; and performing a weighted calculation on the second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade based on the two weight values, to obtain the recoverable amount of capacity fade of the battery under the current operating condition.
In related art, US 2016/0218397 to Sasaki et al. discloses a second single recoverable amount of capacity fade corresponding to a last operation of the battery (see par. 0051); obtaining two weight values corresponding to the second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade (see par. 0132); and performing a weighted calculation on the second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade based on the two weight values (see pars. 0050 & 0124), to obtain the recoverable amount of capacity fade of the battery under the current operating condition (see pars. 0051 & 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring DOD interval taught by Yao et al. to be able to processing the one or more second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade according to a preset first calculation rule, to obtain the recoverable amount of capacity fade of the battery under the current operating condition as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 7, Yao et al. fail to disclose obtaining a plurality of DOD intervals corresponding to the plurality of SOC intervals, and obtaining the number of cycles and the cycle temperature corresponding to each DOD interval; obtaining a plurality of interval recoverable amounts of capacity fade corresponding to the plurality of DOD intervals based on the correspondence information and according to the DOD intervals, the number of cycles and the cycle temperature; and obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the plurality of interval recoverable amounts of capacity fade.
In related art, US 2016/0218397 to Sasaki et al. discloses a plurality of DOD intervals corresponding to the plurality of SOC intervals (see par. 0051), and obtaining the number of cycles and the cycle temperature corresponding to each DOD interval; obtaining a plurality of interval recoverable amounts of capacity fade corresponding to the plurality of DOD intervals based on the correspondence information and according to the DOD intervals (see par. 0132), the number of cycles and the cycle temperature; and obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the plurality of interval recoverable amounts of capacity fade (see pars. 0074-0075 & 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring DOD interval taught by Yao et al. to be able to the DOD intervals, the number of cycles and the cycle temperature; and obtaining the recoverable amount of capacity fade of the battery under the current operating condition according to the plurality of interval recoverable amounts of capacity fade as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 8, Yao et al. disclose obtaining an interval recoverable amount of capacity fade corresponding to each SOC interval from the plurality of interval recoverable amounts of capacity fade (see pars.  0043-0046) ; 
obtaining an accumulated recoverable amount of capacity fade corresponding to each SOC interval based on the interval recoverable amount of capacity fade corresponding to each SOC interval (see par. 0051, 0072 & claim 1); and
processing a plurality of accumulated recoverable amounts of capacity fade corresponding to the plurality of SOC intervals according to a preset second calculation rule, to obtain the recoverable amount of capacity fade of the battery under the current operating condition (see pars. 0042-0045).
As to claim 9, Yao et al. fail to disclose obtaining a plurality of weight values corresponding to the plurality of accumulated recoverable amounts of capacity fade; and performing a weighted calculation on the plurality of accumulated recoverable amounts of capacity fade based on the plurality of weight values, to obtain the recoverable amount of capacity fade of the battery under the current operating condition.
In related art, US 2016/0218397 to Sasaki et al. discloses a second single recoverable amount of capacity fade corresponding to a last operation of the battery (see par. 0051); obtaining two weight values corresponding to the second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade (see par. 0132); and performing a weighted calculation on the second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade based on the two weight values (see pars. 0050 & 0124), to obtain the recoverable amount of capacity fade of the battery under the current operating condition (see pars. 0051 & 0132).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring DOD interval taught by Yao et al. to be able to processing the one or more second single recoverable amount of capacity fade and the first single recoverable amount of capacity fade according to a preset first calculation rule, to obtain the recoverable amount of capacity fade of the battery under the current operating condition as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 10, Yao et al. disclose obtaining a first available capacity of the battery based on battery operation data (see par. 0028); and calculating the actual available capacity of the battery based on the first available capacity and the recoverable amount of capacity fade, and obtaining a state of health of the battery based on the actual available capacity (see par. 0047, wherein the battery health detecting method also can avoid the deviation in capacity calculations because of inconsistent temperature and current when the actual discharge temperature and current are calculated during tests. Without deviations in calculations of capacity, the determined state of health of the battery 13 will always be accurate under the method).
As to claim 11, Yao et al. disclose under the condition that the recoverable amount of capacity fade is greater than or equal to a preset threshold (see pars. 0042 & 0051), determining that the recoverable amount of capacity fade of the battery needs to be eliminated and an operation is made accordingly (see pars. 0043-0046).
As to claim 12, Yao et al. disclose determining a number of times of charging and discharging (see par. 0060), and performing a full charge and full discharge cycle operation on the battery according to the number of times of charging and discharging, to eliminate the recoverable amount of capacity attenuation of the battery (see pars. 0046-0048, 0052, 0069 & claim 1)
Regarding claim 13, Yao et al. disclose device for determining an available capacity of a battery, comprising:
an information obtaining module, configured to obtain an SOC interval corresponding to an operation of the battery S21 of Fig. 2, and determining at least one Depth of Discharge (DOD) interval corresponding to the SOC interval S22 (see pars. 0028-0031, wherein DOD is the inverse of SOC which calculated by first calculating module 102 can calculate a first voltage of the battery 13 as the battery 13 is discharged at intervals of a predetermined SOC value. The battery 13 begins to discharge with an initial SOC value. The calculating module 102 can compare the first voltage with the discharge cutoff voltage to determine whether a voltage of the battery 13 is approximated to the discharge cutoff voltage); and obtain a number of cycles (see par. 0060) corresponding to the at least one DOD interval S23 (see par. 0030-0035, wherein the second calculating module 103 can calculate an available capacity of the battery 13 with the predetermined current and in the predetermined temperature based on a maximum capacity of the battery 13);
a recoverable amount of capacity fade of the battery according to the at least one DOD interval, the number of cycles and the cycle temperature S24 (see pars. 0043-0048); and determining an actual available capacity of the battery based on the recoverable amount of capacity fade (see pars. 0046 & 0060-0069).
Yao et al. is not understood to explicitly disclose a cycle temperature.  In related art, US 2016/0218397 to Sasaki et al. discloses a temperature unit 12 which monitoring cycle temperature of the battery pack 1 and DOD unit 13 computationally the depth of discharge (see pars. 0059 & 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature taught by Yao et al. to be able to recorded cycles of temperatures as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 14, Yao et al. disclose a recoverable capacity processing module, configured to determine that the recoverable amount of capacity fade of the battery needs to be eliminated and an operation is made accordingly, under the condition that the recoverable amount of capacity fade is greater than or equal to a preset threshold (see pars. 0042-0046 & 0051).
As to claim 15, Yao et al. disclose wherein the information obtaining module is further configured to acquiring setting information for setting the at least one DOD interval in an SOC usage interval corresponding to the battery (see par. 0041); and
determining the at least one DOD interval corresponding to the SOC interval based on the setting information via predetermined interval (see par. 0042) .
As to claim 16, Yao et al. disclose a recoverable attenuation obtaining unit, configured to obtain the recoverable amount of capacity fade corresponding to the at least one DOD interval, the number of cycles and the cycle temperature based on the correspondence information (see pars. 0046-0048, 0052, 0069 & claim 1).
Yao et al. is not understood to explicitly disclose wherein the recoverable capacity obtaining module comprises: a mapping information setting unit, configured to pre-establish correspondence information between the recoverable amount of capacity fade and the at least one DOD interval, the number of cycles, and cycle temperature.  In related art, US 2016/0218397 to Sasaki et al. discloses the recoverable capacity obtaining module comprises: a mapping information setting unit via control unit 10 (see par. 0056), configured to pre-establish correspondence information between the recoverable amount of capacity fade and the at least one DOD interval, the number of cycles, and cycle temperature (see pars. 0052-0054 & 0059).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature taught by Yao et al. to be able to recorded cycles of temperatures as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 17, Yao et al. disclose a first information determination unit, configured to determine the SOC interval based on a first SOC of the battery before the battery is charged and a second SOC of the battery after the battery is charged S22 (see pars. 0028-0031, wherein DOD is the inverse of SOC which calculated by first calculating module 102 can calculate a first voltage of the battery 13 as the battery 13 is discharged at intervals of a predetermined SOC value. The battery 13 begins to discharge with an initial SOC value. The calculating module 102 can compare the first voltage with the discharge cutoff voltage to determine whether a voltage of the battery 13 is approximated to the discharge cutoff voltage), obtain at least one DOD interval corresponding to the SOC interval, and obtain the number of cycles and the cycle temperature corresponding to each DOD interval (see pars. 0042, 0052-0059).
Yao et al. is not understood to explicitly disclose a cycle temperature.  In related art, US 2016/0218397 to Sasaki et al. discloses a temperature unit 12 which monitoring cycle temperature of the battery pack 1 and DOD unit 13 computationally the depth of discharge (see pars. 0059 & 0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step of measuring temperature taught by Yao et al. to be able to recorded cycles of temperatures as taught by Sasaki et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to eliminate the recoverable amount of capacity fade of the battery (see Sasaki’s pars. 0074-0075).
As to claim 18, Yao et al. disclose a first obtaining unit, configured to obtain an interval recoverable amount of capacity fade corresponding to each DOD interval based on the correspondence information and according to the at least one DOD interval the number of cycles (see pars. 0046 & 0060-0069); configured to obtain a first single recoverable amount of capacity fade of the battery in the current operation based on at least one of the interval recoverable amount of capacity fade (see pars. 0052-0054 & 0059); and obtain the recoverable amount of capacity fade of the battery under the current operating condition according to the first single recoverable amount of capacity fade (see pars. 0046-0048, 0052, 0069 & claim 1).
As to claim 19, Yao et al. disclose the device 1 for determining an available capacity of a battery (see par. 0017).
As to claim 20, Yao et al. disclose a computer readable storage medium having stored thereon computer instructions, which, when executed by a processor (see par. 0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		May 11, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858